Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Announces the Redemption of all of its Outstanding 10.5% Secured Notes Due 2012 JAG - TSX/NYSE CONCORD, NH, Nov. 26 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX) announced today that it has redeemed all the remaining $878,000 aggregate principal amount of its 10.5% Secured Notes due March 23, 2012 (the "Notes") that were not purchased on November 18, 2009 pursuant to its previously announced offer to purchase (the "Offer") and consent solicitation, which commenced on October 20, 2009 and expired on
